Case 1:21-cv-11513-RGS Document 1-1 Filed 09/15/21 Page 1of1

File Edit View History Bookmarks Profiles Tab Window Help Sa Mon10:32AM Q {

eG ea cece ee a
Auli)

 

 

a soulmiacollection.com, PA eee Cl) Cs) Incognito
FREE STANDARD SHIPPING ON ORDERS US$69+ LHS theta bell see
susp: Drulnior a oR
NEW ARRIVALS. TRENDS GRAPHIC WOMEN DRESSES MEN CURVE ACCESSORIES SALE COMMUNITY

Raccoon Graphic Oversized Comfy Casual
Mini T-Shirt Dress

 

$15.99
Color
me
size @n Size Chart
7 M L XL 2xL
Quantity
- Qo + (Out of Stock)

U ADDTO BA

Me © Be ee

Description Delivery&Return

Style; Casual
Occasion: Daily

Seasons: Spring, Summer
Collar: Round Collar
Lenath: Mini

Material: Cotton Blend
Elasticity: Slight Stretch
Pattern: Raccoon

 
